         Case 1:20-cv-07591-SHS Document 10 Filed 12/07/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007


                                                    December 7, 2020


BY ECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Oakes v. Dep’t of Defense, 20 Civ. 7591 (SHS)

Dear Judge Stein:

        This Office represents the Department of Defense (“DOD”) in the above-captioned
action, which Plaintiff brings pursuant to the Freedom of Information Act (“FOIA”). I write on
behalf of both parties in advance of the initial conference scheduled for December 10, 2020.

        By way of background, Plaintiff submitted five FOIA requests to DOD in the fall of 2019
seeking, generally, contracts (and documents related to those contracts) that DOD entered into
with multiple private companies. DOD is currently in the process of collecting the various
contracts requested by Plaintiff, which requires coordination with multiple subdivisions of DOD.
After these contracts have been collected, they must be reviewed by both DOD and the
companies with which DOD contracted. Through this review, both DOD and the companies will
determine whether the contract should be produced in its entirety or whether the contract is (in
whole in or part) subject to one of the enumerated FOIA exemptions such that it need not be
produced (including the exemption for proprietary information).

        In order to allow this process to occur, DOD has proposed (and Plaintiff is evaluating) the
following schedule. DOD will identify all contracts requested by Plaintiff by January 15, 2021.
Thereafter, DOD will produce these contracts in four productions on February 15, March 15,
April 15, and May 17 (May 15 is a Saturday). On January 15, once the parties know the universe
of contracts at issue and their nature, they will meet and confer in order to determine how many
will be produced on each of the dates listed above. DOD submits that it requires until February
15 to make the first production in order to collect the contracts and permit both DOD and the
private companies at issue to review the contracts, as noted above. Thereafter, DOD will
continue to make productions on a rolling basis, which, again, will require review by both DOD
and the private companies with which it contracted. After productions are completed, the parties
would provide a status update to the Court by May 31, 2021, in order to inform the Court of
whether there are any issues remaining in this litigation (including whether the parties anticipate
            Case 1:20-cv-07591-SHS Document 10 Filed 12/07/20 Page 2 of 2

    Page 2 of 2


the need for summary judgment motion practice) and, if so, provide an update as to those issues
and a proposed path forward. 1

         As noted, Plaintiff is still considering the proposal contained in the above paragraph.
Accordingly, the parties respectfully request that they provide an update to the Court with
respect to a production schedule by January 15, 2021. In the interim, DOD will continue to
collect the relevant contracts and confer with Plaintiff in order to determine the universe of
contracts at issue. By that date, either the parties will have agreed to a production schedule and
will submit it to the Court for its endorsement, or, if they cannot reach agreement, then they will
set forth their respective positions.

          The parties thank the Court for its attention to this matter.


                                                       Sincerely,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney of the
                                                       Southern District of New York


                                                 By: _/s/ Alexander J. Hogan_________
                                                     ALEXANDER J. HOGAN
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2799
                                                     Fax: (212) 637-2686
                                                     E-mail: alexander.hogan@usdoj.gov




1
  While the Court’s order scheduling the initial conference noted the need for the parties to discuss
the scheduling of discovery proceedings and the submission of a joint pretrial order, the parties
respectfully submit that, given this is an action brought pursuant to FOIA, discovery and trial are
unnecessary. Rather, as outlined above, the parties anticipate that DOD will process the requested
documents and either produce them or withhold them based on one of the FOIA exemptions. After
production is completed, to the extent Plaintiff seeks to challenge any of DOD’s withholdings (to
the extent DOD does withhold any documents), then the parties will present those disputes to the
Court through summary judgment motion practice. See Carney v. DOJ, 19 F.3d 807, 812 (2d Cir.
1994).
